Citation Nr: 1732510	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of pneumonia, claimed as asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March through April of 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's testimony was received during a July 2016 Travel Board hearing.  A transcript of that testimony is associated with the record.

The issue on appeal was remanded previously by the Board in September 2016 for further development, to include:  obtaining the Veteran's social security records; obtaining the records for new or additional treatment identified by the Veteran; affording the Veteran a new VA respiratory examination; and, readjudication of the issue on appeal by the agency of original jurisdiction.  The ordered development has been performed.  The matter returns to the Board for de novo review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous September 2016 remand, the Board directed additional development that was to include affording the Veteran a new VA respiratory examination.  The Board requested specifically that the designated VA examiner provide a current diagnosis for the Veteran's claimed respiratory disorder, and for each diagnosis, provide an opinion as to whether it is at least as likely as not that the disorder had its onset during service or is otherwise related etiologically to the Veteran's service.  Also, the Board asked that the examiner address the Veteran's newer contention that he was exposed to mold during service and that such exposure may also have caused his current respiratory disorder.

Consistent with the Board's remand, the Veteran was afforded a new VA respiratory examination in March 2017.  The examiner diagnosed current asthma with a previous history that included in-service pneumonia in 1974 that had resolved.  Although the examiner provided a negative etiology opinion concerning pneumonia, she did not provide any opinion as to whether the current asthma was incurred by the Veteran during service, or, resulted from an illness during service, such as the Veteran's in-service pneumonia.  Also, the examiner did not acknowledge or address the validity of the Veteran's contention that his current asthma was caused by in-service exposure to mold.  For these reasons, the VA examiner's March 2017 opinion is incomplete and does not comply substantially with the Board's previous remand directives.

In instances where the AOJ does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board is compelled to remand the foregoing matter again in order to obtain from the March 2017 VA examiner an addendum opinion that provides the missing opinions identified above.  38 C.F.R. § 3.159 (c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the foregoing development has been completed to the extent possible, an addendum opinion should be obtained.  In that regard, the Veteran's claims file should be returned to the same VA examiner who conducted the previous March 2017 VA examination.  The examiner should be asked to review the claim file and provide opinions as to the following questions:

 a) is it at least as likely as not (at least a 50 percent probability) that the Veteran's current asthma condition was sustained during his active duty service?

b) is it at least as likely as not that the Veteran's current asthma condition was caused by or resulted from an in-service illness, to include his in-service pneumonia that was diagnosed and treated in March 1974?

 c) is it at least as likely as not that the Veteran's current asthma condition was caused by or resulted from exposure to mold during boot camp at Parris Island, South Carolina?

The examiner should provide a complete rationale for all expressed opinions.  Such rationale should include citation to any relevant facts, evidence, or medical principles.  The stated opinions and rationale must be provided in a typewritten addendum report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If determined necessary, schedule the Veteran to attend a new VA respiratory examination.  The claim file and a copy of this remand should be provided to the examiner for review.  The examiner should be asked to review the claim file.  Based upon the examiner's review of the claims file and the findings from the examination, if conducted, the examiner should provide a diagnosis pertinent to the Veteran's claimed respiratory disorder and for each diagnosed disorder, provide opinions as to the specific medical questions posed above.  That examiner should provide the requested opinions and detailed rationale in a typewritten report.

2.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




